MEMORANDUM DECISION
                                                                           Aug 11 2015, 6:55 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Matthew D. Anglemeyer                                     Gregory F. Zoeller
Marion County Public Defender                             Attorney General of Indiana
Indianapolis, Indiana
                                                          Jesse R. Drum
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Darius Altgilbers,                                       August 11, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         49A05-1501-CR-14
        v.                                               Appeal from the Marion Superior
                                                         Court
                                                         Cause No. 49G05-1306-MR-41317
State of Indiana,
Appellee-Plaintiff.                                      The Honorable Grant Hawkins,
                                                         Judge




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-14 | August 11, 2015         Page 1 of 7
                                             Case Summary
[1]   Darius Altgilbers appeals his sentence for murder. We affirm.


                                                     Issue
[2]   Altgilbers raises one issue, which we restate as whether his sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.


                                                     Facts
[3]   On June 23, 2013, seventeen-year-old Altgilbers, Jamie Tooley, Crystal

      Hampton, Daniel Tandy, Christopher Rogers, and Joshua Lewis were together

      at Tooley and Hampton’s apartment in Indianapolis. The group needed money

      and discussed robbing someone. Altgilbers had a silver revolver, and Rogers

      had a black revolver. The group initially discussed robbing someone through

      Craigslist but abandoned that idea. They then decided to rob Hampton’s

      friend, David, and Hampton and Tooley went to David’s apartment. However,

      they also abandoned that plan. Early the next morning, Hampton and Tooley

      walked to a gas station where they met Bassirou Mahamadou, who agreed to

      give them a ride back to their apartment.


[4]   During the ride, Tooley texted Altgilbers and a phone shared by Rogers and

      Lewis that they were getting a ride from someone they did not know and to “be

      ready.” Tr. p. 89. When they arrived back at Tooley and Hampton’s

      apartment, Hampton went inside. Only Tandy was in the apartment when

      Hampton arrived. Tooley stayed in Mahamadou’s vehicle and talked to him
      Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-14 | August 11, 2015   Page 2 of 7
      for a few minutes. When she got out of the vehicle, Mahamadou rolled down

      his window, and Altgilbers grabbed Tooley from behind. Altgilbers moved

      Tooley out of the way, and she ran into the apartment. When she got to the

      apartment, she heard several gunshots.


[5]   Altgilbers, Rogers, and Lewis then returned to the apartment. They were

      “[p]anicking.” Id. at 96. Altgilbers said that Rogers “kept shooting and so he

      said ‘f’ it and kept shooting too.” Id. at 197. Hampton asked them what they

      did, and Altgilbers said, “You knew we was going to rob” him. Id. at 198.

      Lewis told them, “why would you shoot him if you didn’t get anything and you

      all are stupid if you all still have the guns.” Id. at 97. Altgilbers told Tooley

      that he was sorry. They put the guns in a grocery bag and got rid of them.

      Either Altgilbers or Rogers said that the guns were “in the woods.” Id. at 198.


[6]   Mahamadou sustained several gunshot wounds, including one to his neck that

      resulted in his death. When the police arrived, Altgilbers said that they should

      “just lay down and wake up in the morning and it would be over.” Id. at 200.

      However, Tooley, Hampton, Tandy, and Lewis went outside. Tooley allowed

      the police to search her apartment, and they found a silver revolver cylinder in

      the apartment on the kitchen floor. The police later recovered a grocery bag

      containing two revolvers, one black and one silver, from woods behind the

      apartment building. The silver revolver was missing its cylinder, and the

      cylinder found in the apartment fit in the revolver. Altgilbers’s DNA was found

      on the silver revolver, and Rogers’s fingerprint was found on Mahamadou’s

      vehicle. An analysis of the bullets found in Mahamadou’s body showed that

      Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-14 | August 11, 2015   Page 3 of 7
      two of the bullets were fired by the black revolver. The silver revolver could not

      be eliminated as having fired the bullet that entered Mahamadou’s neck.


[7]   The State charged Altgilbers with murder, Class A felony attempted robbery,

      and Class A felony conspiracy to commit robbery. A jury found Altgilbers

      guilty as charged. Because of double jeopardy concerns, the trial court

      sentenced Altgilbers only on the murder conviction. The trial court found that

      Altgilbers’s criminal history, “though extensive, [was] insubstantial.” Id. at

      658. The trial court acknowledged some rehabilitation efforts while Altgilbers

      was incarcerated by attending classes or meetings. However, because the

      certificates were all signed by the same person within a short number of

      months, the trial court did not “know how much credit to give it.” Id. at 659.

      The trial court also noted that Altgilbers had not responded to prior

      rehabilitation attempts and opportunities, that he fled Lake County to avoid a

      warrant for his arrest, and that there was a significant degree of planning in the

      instant case. The trial court found that the aggravators outweighed the

      mitigators and sentenced Altgilbers to sixty-three years in the Department of

      Correction with four years suspended to probation. Altgilbers now appeals.


                                                  Analysis
[8]   Altgilbers argues that his sixty-three-year sentence is inappropriate. Indiana

      Appellate Rule 7(B) permits us to revise a sentence authorized by statute if,

      after due consideration of the trial court’s decision, we find that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender. Although Appellate Rule 7(B) does not require us to be “extremely”
      Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-14 | August 11, 2015   Page 4 of 7
       deferential to a trial court’s sentencing decision, we still must give due

       consideration to that decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct.

       App. 2007). We also understand and recognize the unique perspective a trial

       court brings to its sentencing decisions. Id. “Additionally, a defendant bears

       the burden of persuading the appellate court that his or her sentence is

       inappropriate.” Id.


[9]    The principal role of Appellate Rule 7(B) review “should be to attempt to

       leaven the outliers, and identify some guiding principles for trial courts and

       those charged with improvement of the sentencing statutes, but not to achieve a

       perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225

       (Ind. 2008). We “should focus on the forest—the aggregate sentence—rather

       than the trees—consecutive or concurrent, number of counts, or length of the

       sentence on any individual count.” Id. Whether a sentence is inappropriate

       ultimately turns on the culpability of the defendant, the severity of the crime,

       the damage done to others, and myriad other factors that come to light in a

       given case. Id. at 1224.


[10]   The nature of the offense is that Altgilbers and his friends decided to rob

       someone because they did not have any money. Although they considered

       other plans, ultimately, Tooley and Hampton obtained a ride from

       Mahamadou, and Tooley sent a text to Altgilbers and the others to “be ready.”

       Tr. p. 89. When they arrived, Altgilbers and Rogers shot Mahamadou.

       Altgilbers’s silver revolver could not be eliminated as the weapon that fired the

       bullet that killed Mahamadou.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-14 | August 11, 2015   Page 5 of 7
[11]   Altgilbers argues that he was not the mastermind of the crime, that he “was

       hardly, if at all, a part of planning the robbery,” and that he didn’t suggest any

       potential victims. Appellant’s Br. p. 8. However, the record shows that

       Altgilbers was present for the planning, he had multiple chances to cease

       participation in the crime, and he discouraged the others from talking to the

       police after the offense.


[12]   As for the character of the offender, seventeen-year-old Altgilbers has an

       extensive juvenile criminal history. In 2009, he was adjudicated delinquent for

       acts that would have been Class A misdemeanor battery resulting in bodily

       injury and Class A misdemeanor criminal mischief. In 2010, he was

       adjudicated delinquent for an act that would have been Class A misdemeanor

       possession of marijuana. In 2012, he was adjudicated delinquent for an act that

       would have been Class A misdemeanor false informing. He failed to complete

       his community service and anger management counseling. He failed to comply

       with probation and, ultimately, was made a ward of the Department of

       Correction in 2012. In March 2013, a bench warrant was issued for Altgilbers

       for a probation violation. However, he ran away from home that month, went

       to Indianapolis, and committed the instant offense in June 2013.


[13]   Altgilbers reported that his step-father was physically abusive to him. He was

       expelled from high school in the tenth grade for fighting. A 2010 psychological

       evaluation reported that he had a depressive disorder, disruptive behavior

       disorder, a cannabis dependence, a reading disorder, and histrionic personality

       traits with antisocial features. The report noted that he had experienced severe

       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-14 | August 11, 2015   Page 6 of 7
       physical and emotional trauma as a result of being beaten by his stepfather for a

       three-year period. He began drinking alcohol and smoking marijuana at the age

       of thirteen and had also abused Xanax.


[14]   Altgilbers argues that he is “a traumatized young man who has . . . made poor

       choices under the duress of crushing emotional impediments.” Appellant’s Br.

       p. 11. He argues that he has tried to better himself by earning various

       certificates while in jail during his instant incarceration. He points out that both

       he and the State requested a sentence of fifty-five years, but the trial court

       imposed a sentence of sixty-three years.


[15]   We acknowledge Altgilbers’s difficult childhood and recent efforts to better

       himself. However, given Altgilbers’s juvenile criminal history, failure to take

       advantage of prior rehabilitative opportunities, and the senselessness of the

       instant offense, we cannot say that the sentence imposed by the trial court is

       inappropriate.


                                                 Conclusion
[16]   The sixty-three-year sentence is not inappropriate. We affirm.


[17]   Affirmed.


       Riley, J., and Bailey, concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1501-CR-14 | August 11, 2015   Page 7 of 7